Citation Nr: 0414825	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an effective date earlier than November 30, 
1998, for a separate evaluation of 100 percent for brain 
damage, secondary to cerebral vascular accident.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to August 
1985, which included two tours of active duty in the Republic 
of Vietnam.  His awards and decorations include the Combat 
Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted a separate evaluation for 
brain damage, assigning the disability a 100 percent rating, 
effective from November 30, 1998.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is deemed incompetent for VA purposes; the 
appellant, wife of the veteran, is his fiduciary.  

3.  Effective November 30, 1998, the date of a VA examination 
showing a factually ascertainable increase in the veteran's 
residuals of cerebral vascular accident, a separate 100 
percent rating was assigned, secondary to cerebral vascular 
accident.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 30, 
1998, for the award of a separate disability rating for brain 
damage, vascular dementia, with a 100 percent rating, have 
not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.103, 3.157, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law redefines the obligations of VA to 
the appellant with respect to claims for VA benefits.  A 
review of the claims folder reflects that there has been 
compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Under the facts of this case, the Board 
finds that the record has been fully developed, and it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case, or to 
cause injury to the appellant.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has 
sufficient notice of the type of information needed to 
support her claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue currently on 
appeal.  

In the case at hand, the appellant is the wife of the 
veteran, who is considered incompetent for VA purposes, and 
she is his fiduciary for purposes of managing his VA funds.  
On behalf of the veteran, the appellant maintains that the 
effective date of for the award of a 100 percent rating for 
brain damage, as a separate disability rating, should be 
February 17, 1997, the date the veteran suffered his first of 
many strokes, rather than November 30, 1998, the date 
assigned by the RO in its July 2001 decision.  

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later (emphasis 
added).  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(0)(2).  

Historically, the veteran was awarded entitlement to service 
connection for hypertension, with a history of tachycardia, 
effective from August 1985.  In February 1997, VA received 
his claim for an increased rating for his "cardiovascular 
condition" asserting he had suffered a left-side stroke on 
February 17, 1997, and was hospitalized for treatment.  
Following review of the medical records, the RO, in a July 
1997 decision, included an increase in the disability rating 
for hypertension from 10 percent to 30 percent; an award of 
service connection for residuals of a cerebral vascular 
accident, with loss of use of his right hand and foot, and 
aphasia, assigning the disability a 100 percent rating; and 
special monthly compensation based on the loss of use of his 
right hand and right foot.  The effective date for all those 
awards was February 17, 1997, the date the veteran suffered a 
cerebral vascular accident.  

In March 1999, VA received the appellant's claim for 
increased ratings for the veteran's disabilities noting that, 
on February 25, 1999, the veteran had developed a blood clot 
that had traveled to the brain, resulting in loss of memory 
and for him to be hospitalized in the intensive care unit, on 
life support.  In a rating decision, dated in July 2001, the 
RO awarded service connection for brain damage, as a separate 
disability, secondary to service-connected residuals of 
cerebral vascular accident with right hemiparesis.  Prior to 
that time, the medical evidence had included aphasia as a 
residual of the cerebral vascular accident disability.  A 100 
percent rating was assigned the separate brain damage 
disability, effective from November 30, 1998.  It is the 
effective date of this award that the appellant is 
contesting.  She maintains the award should be effective from 
February 17, 1997, the date the veteran sustained his initial 
cerebral vascular accident.  

The evidence shows that, on the morning of February 17, 1997, 
the veteran was found to have slurred speech and a clumsy 
right hand.  He was brought to the emergency room of a non-VA 
hospital where the appellant, his wife, is a nurse.  On 
neurological examination, he was alert, with nonfluent 
hesitant speech with good comprehension.  He had a right 
central facial droop.  Motor examination revealed diminished 
right hand grip, with better strength in the right leg.  
Reflexes were sluggish.  He was administered TPA (tissue 
plasminogen activator) and placed in the intensive care unit.  
On February 19, 1997, he was transferred to a VA medical 
facility.  At the time of transfer, he had clinically 
improved; his right hand grip was better; and his speech 
output was better.  The diagnosis was left frontal lobe 
cerebral infarction, probably due to left internal carotid 
artery stenosis or occlusion.  

VA hospitalization records for February 19 to 27, 1997, note 
the veteran was alert and oriented for person, place and 
time.  Speech was nonfluent; good comprehension; and good 
naming, but poor immediate recall.  Gait was steady, but 
there was difficulty with tandem gait, leaning toward the 
left.  He was initially placed in the intensive care unit, 
then transferred to the neurology floor.  His stroke work-up 
revealed significant coronary artery disease, with left 
internal carotid artery completely occluded and right 
coronary artery disease, with minimal stenosis.  Multiple 
test results revealed several small separate infarcts in the 
anterior left middle cerebral distribution.  He responded to 
medication.  At hospital discharge home, he was alert and 
oriented; he had mild dysarthria, with nonfluent aphasia.  He 
was scheduled to undergo an angiogram on March 3, 1997.  

On March 2, 1997, the veteran was brought back to the non-VA 
hospital emergency room by his wife because of decreased 
speech output and worsening of this right-sided weakness.  On 
examination in the emergency room, he was afebrile, with 
stable vital signs.  His neurological examination revealed 
that his eyes were open; he did not talk, but he did obey 
commands.  He was weak on the right side, with his right arm 
being weaker than the right leg.  On March 3, 1997, he was 
transferred to the VA hospital.  At the time of the transfer, 
he was still not talking and was still weak on the right 
side, the arm worse than the leg, but he was obeying 
commands.  

The veteran was hospitalized at the VA medical facility from 
March 3, 1997, to April 4, 1997.  On hospital admission, he 
was cooperative, well nourished and in no acute distress.  
There was mild right-sided facial droop.  On neurological 
examination, he was alert and oriented; there was dysarthric 
speech; good comprehension; poor repetition; with a 2/3 at 
five minutes in memory.  There was no right-left confusion or 
neglect.  Cranial nerves II through XII were grossly intact, 
except for a mild facial droop.  Motor examination revealed 
right-sided weakness.  While hospitalized he underwent 
multidisciplinary kinesiotherapy, physical therapy, 
occupational therapy, and speech pathology to maximize his 
ambulation, activities of daily living, speech, and 
cognition.  At hospital discharge home, the veteran was able 
to stand independently, without the use of a wheelchair; he 
was ambulating on a level surface, with a quad cane and 
caregiver assistance, and a right ankle foot orthosis for 
over 100 feet.  With supervision, he was able to go up and 
down one flight of stairs using a left handrail.  He was 
completely independent in setup and all activities of daily 
living, including hygiene, grooming, bathing and lower 
extremity dressing.  He was continued on medication for 
status post cerebrovascular accident.  

The report of the veteran's April 1997 VA examination, notes 
he was in a wheelchair and was wearing a short leg brace on 
his right lower extremity.  He had a four-prong cane, which 
he used when he had to stand.  He had a mild right-sided 
facial droop.  Neurological examination revealed dysarthric 
speech, with good comprehension.  Motor examination showed 
2/5 strength on the right upper and lower extremities.  He 
was able to stand; however, he could take two to three steps 
with his cane, and then he had to sit down again.  The 
diagnoses included hypertensive arteriosclerotic 
cardiovascular disease, with the blood pressure still poorly 
controlled, and cerebrovascular accident, manifested by right 
hemiparesis and aphasia.  

In September 1998, the veteran underwent cardiac 
catheriterization at a VA hospital, which had been scheduled 
due to an abnormal EKG (electrocardiogram).  The 
catheriterazation report showed occlusion of various 
arteries, including 100 percent occlusion of the proximal 
right coronary artery.  On September 29, 1998, he underwent 
double coronary artery bypass graft surgery.   

The veteran underwent VA review examination in November 1998.  
At that time, he was awake and alert.  He had a significant 
impairment of his speech, with word-finding difficulties and 
occasional use of the wrong word.  However, he was able to 
follow directions fairly well.  Cranial nerves II-XII 
revealed a mild right seventh paresis.  Motor examination 
revealed a significant right hemiparesis, with right drift, a 
4/5 weakness in his right upper extremity, 4/5 proximal 
weakness in the right leg, a 3/5 weakness in the distal 
muscles.  He wore an AFO (ankle-foot orthosis) to prevent a 
foot drop.  Coordination of finger-to-nose was within normal 
limits.  Gait was unsteady and somewhat spastic because of 
the right hemiparesis.  Psychiatric manifestations were 
consistent with memory problems, which he had had since his 
stroke.  The examining physician noted that the veteran 
relied on his wife for almost all activities of daily living; 
he was unable to take care of his own business affairs 
because he had trouble keeping track of things and because of 
his memory problems.  

VA hospitalization records for February-March 1999 show that 
the veteran was admitted for a carotid angiogram; however, 
during the procedure, he developed acute basilar thrombosis.  
He underwent emergent thrombolysis of the basilar artery 
thrombosis with urokinase, with excellent results.  He was 
transferred to the surgical intensive care unit where he was 
intubated overnight and recovered very well the following 
day.  He was discharged home a week later.  

In February 1999, the veteran also underwent retesting for 
driver simulation.  His performance reflected significant 
deficits in perception and cognition.  The recommendation was 
that the veteran not drive under any circumstances, secondary 
to profound cognitive and perceptual deficits.  
In April 1999, the veteran underwent VA functional evaluation 
of his right arm and hand.  The report notes he is right hand 
dominant.  On evaluation, he was unable to hold and 
manipulate feeding utensils, comb, tooth brush, razor, 
writing utensil, door knobs, and vehicle steering wheel.  He 
was unable to use the right hand in bilateral fine motor 
tasks, such as cutting foods, opening small containers, tying 
laces, starting zippers, buttoning, and drawing insulin 
injections.  The examiner offered that, given the length of 
time since the veteran's cerebral vascular accident, it was 
unlikely he would regain strength or sensation in the right 
hand.  In effect, the right hand was non-functional, and the 
veteran would continue to need assistance with self care; 
need adaptive equipment; and use one-handed self care 
techniques.  

During a January 2001 VA medical evaluation, the examiner 
noted that the veteran's level of activity included being 
totally dependent in terms of his activities of daily living.  
At the time, he was sitting in a wheelchair; he appeared 
alert, cooperative, somewhat withdrawn with speech, but did 
speak when spoken to.  He did not know the exact date and had 
trouble recalling his date of birth or age, but he could 
follow three-step commands.  Following examination, the 
physician noted a history of multiple strokes and rather 
ominous vascular risk factors; no further testing was in 
order, with the neurological deficits from his cumulative 
stroke burden amply identified.  

R. Pridgeon, M.D., a VA physician, in a May 2001 medical 
statement essentially noted the veteran suffers from 
extensive brain damage, with cognitive and behavioral 
deficits, due to several strokes (left cerebral hemisphere, 
bilateral temporal lobes, right occipital lobes).  He could 
only read and comprehend the most simple sentences, had 
trouble with comprehension of spoken language, and had great 
difficulty with speech (expressive aphasia).  Because of his 
bilateral temporal lobe lesions, his memory was severely 
impaired; new learning was severely impaired; problem solving 
skill were severely impaired; judgment, at times, was very 
poor; and he required supervision to ambulate, because of 
risk of falls.  Hence, the veteran required twenty-four hour 
supervision.  If left alone, he could not telephone for help 
or evacuate himself from danger.  He was totally dependent on 
his wife for all activities of daily living.  He was unable 
to administer his own insulin injections, or open a pill 
bottle or pill tray.  He could not be relied upon to take his 
medications.  He could not drive, due to physical and 
cognitive deficits, and he had problems with judgment and 
decision making.  

The Board notes that service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  In the veteran's case, he has been service connected 
for the residuals of cerebral vascular accident, with 
aphasia, since February 17, 1997, the date he suffered his 
stroke.  It was not until later that the medical evidence 
indicates that a separate disability evaluation was warranted 
for brain damage, which previously had been seen as a 
residual of the initial cerebral vascular accident.  The 
appellant filed a claim for an increased rating for his 
disabilities, including for residuals of cerebral vascular 
accident, in March 1999 noting the veteran had sustained 
brain damage due to a blood clot on the brain, which had 
occurred in February 1999.  At the time, the residuals of 
cerebral vascular accident was rated 100 percent disabling.  
Following review of the record, and evaluation of the 
veteran, the RO, in a July 2001 rating decision, granted a 
separate disability rating for brain damage, as secondary to 
the cerebral vascular accident, and assigned a separate 100 
percent rating, effective from November 30, 1998, the date of 
the VA examination first showing the severity of the brain 
damage warranting a separate evaluation.  

The veteran's brain damage disability is rated as vascular 
dementia under Diagnostic Code 9305, of VA's Schedule for 
Rating Disabilities, in the section pertaining to mental 
disorders.  See 38 C.F.R. § 4.130.  An evaluation of 100 
percent is assigned whenever there is evidence of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes  or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

While it is argued that the veteran's brain damage was severe 
earlier than November 1998, the medical records do not 
document that the veteran's mental condition met the criteria 
for a separate disability rating for brain damage prior to 
the November 1998 VA examination.  At that time, it was 
factually ascertainable he was having severe memory problems; 
a worsening speech impairment; mild right seventh paresis; 
significant right hemiparesis; foot drop; and an unsteady and 
somewhat spastic gait.  At that time, the examining physician 
offered that the veteran relied on his wife for almost all 
activities of daily living.  Prior to that time, the last 
comprehensive evaluations of the veteran in April 1997 noted 
that he was completely independent in setup and all 
activities of daily living, including hygiene, grooming, 
bathing and lower extremity dressing.  He was continued on 
medication for status post cerebrovascular accident. the 
medical evidence shows he had been alert, oriented, and 
exhibited good naming and comprehension, although he also 
exhibited nonfluent speech and poor recall.  These findings 
were fairly consistent throughout 1997 and most of 1998.  In 
February 1999, he suffered acute basilar thrombosis, and 
underwent emergent thrombolysis of the basilar artery 
thrombosis.  The following month, the appellant requested an 
increased rating for the residuals of cerebral vascular 
accident.  

As noted earlier in this decision, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later (emphasis added).  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, the 
effective date of an increase in disability compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(0)(2).  

In the case at hand, the medical evidence shows deterioration 
in the veteran's mental condition with the November 30, 1998, 
VA examination.  The appellant followed up with a formal 
claim in March 1999 for increased rating for the residuals of 
cerebral vascular accident.  

Under the circumstances, the appropriate effective date for 
the assignment of a separate 100 percent disability rating 
for brain damage, vascular dementia, is the date of the 
November 30, 1998, VA examination, which first factually 
showed an ascertainable increase in severity of the veteran's 
disability had occurred.  This is the date assigned by the 
RO; no earlier date is warranted, with the actual payment of 
monetary benefits effective the first day of the calendar 
month following the month in which the award became 
effective, which is December 1, 1998, in the veteran's case.  
See 38 C.F.R. § 3.31.  


ORDER

An effective date prior to November 30, 1998, for the award 
of a separate evaluation of 100 percent for brain damage, 
secondary to cerebral vascular accident, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



